On Application for Rehearing.
PROVOSTY, J.
The decree in this case is amended so as to read as follows:
The judgment appealed from is therefore set aside, and the plaintiff’s suit is ordered to be dismissed, upon the defendant’s depositing in court, subject to the order of the plaintiff, within 10 days from the filing of this judgment in the lower court, the capital of the amount due plaintiff,' as well as all *412interest accrued on said capital up to the time such deposit shall have been actually made; the assumpsit by defendant of the notes executed by plaintiff in favor of Lawrence to remain unaffected by this suit. Defendant to pay all costs incurred in this suit up to the time of the tender heretofore made by him to plaintiff. All other costs to be paid by plaintiff. In case of failure of defendant to have made such actual deposit within such 10 days, then the judgment appealed from to stand affirmed and subject to execution.
Rehearing refused.